April 19, 2010 Prudential Investment Portfolios 3 Gateway Center Three 100 Mulberry Street Newark, New Jersey 07102 Re:Prudential Jennison Market Neutral Fund Ladies and Gentlemen: We have acted as special Delaware counsel to Prudential Investment Portfolios 3, a Delaware statutory trust (formerly known as Strategic Partners Series, Strategic Partners Opportunity Funds and JennisonDryden Opportunity Funds) (the “Trust”), in connection with certain matters relating to the formation of the Trust and the issuance of Class A, Class B, Class C and Class Z (collectively, the “New Classes” and each, individually, a “New Class”) shares (the “Shares”) of the Prudential Jennison Market Neutral Fund Series of the Trust (the “Fund”).Capitalized terms used herein and not otherwise herein defined are used as defined in the Governing Instrument (as defined below). In rendering this opinion, we have examined and relied on copies of the following documents, each in the form provided to us:Post-Effective Amendment No. 21 to Registration Statement No. 333-95849 under the Securities Act of 1933 on Form N-1A of the Trust to be filed with the Securities and Exchange Commission on or about the date hereof (the “Registration Statement”); the Certificate of Trust of the Trust as filed in the Office of the Secretary of State of the State of Delaware (the “State Office”) on January 28, 2000 (the “Certificate”); the Certificate of Amendment to the Certificate of Trust of the Trust as filed in the State Office on September4,2001 reflecting the change in the name of the Trust from Strategic Partners Series to Strategic Partners Opportunity Funds (the “First Certificate of Amendment”); the Certificate of Correction of the First Certificate of Amendment as filed in the State Office on May 14, 2002; the Certificate of Amendment to Certificate of Trust of the Trust as filed in the State Office on May 29, 2008 reflecting the change in the name of the Trust from Strategic Partners Opportunity Funds to JennisonDryden Opportunity Funds; the Certificate of Amendment to the Certificate of Trust of the Trust as filed in the State Office on February 4, 2010 reflecting the change in the name of the Trust from JennisonDryden Opportunity Funds to Prudential Investment Portfolios 3; the Agreement and Declaration of Trust of the Trust dated January 26, 2000 (the “Original Governing Instrument”, as amended by the April Resolutions (as defined below), the “Intermediate Governing Instrument” and, as amended by the Amendment Resolutions (as defined below), the “Governing Instrument”); the By-laws of the Trust (the “By-laws” and as amended by the Amendment Resolutions, the “Amended By-laws”); Unanimous Written Consents of the Board of Trustees of the Trust dated as of January 26, 2000 and January 28, 2000 relating to the organization of the Trust; resolutions prepared for adoption at meetings of the Trustees of the Trust held on March 1, 2000 and May 24, 2000 relating to the organization of the Trust; resolutions prepared for adoption at a meeting of the Trustees of the Trust held on May 22, 2001 relating to the change in name of the Trust from Strategic Partners Series to Strategic Partners Opportunity Funds;resolutions prepared for adoption at a meeting of the Trustees of the Trust held on April 11, 2003 relating to certain amendments to the Original Governing Instrument and the By-laws (the “April Resolutions”); resolutions prepared for adoption at a meeting of the Trustees of the Trust held on May27, 2003 relating to certain amendments to the Intermediate Governing
